Citation Nr: 1443459	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-28 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for inion off the posterior aspect of the skull and extraneous heterotopic ossification emanating off the posterior aspect of the occiput.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine, status post C5-6 fusion (claimed as a neck disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and July 2012 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issue of entitlement to service connection for DDD of the cervical spine status post C5-6 (claimed as a neck disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDING OF FACT

On April 8, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Travel Board hearing that a withdrawal of the issue of entitlement to an initial compensable rating for inion off the posterior aspect of the skull and extraneous heterotopic ossification emanating off the posterior aspect of the occiput was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable rating for inion off the posterior aspect of the skull and extraneous heterotopic ossification emanating off the posterior aspect of the occiput, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

At the April 2014 Travel Board hearing before the Board, the Veteran submitted a written statement indicating  that he desired to withdraw the issue of entitlement to an initial compensable rating for inion off the posterior aspect of the skull and extraneous heterotrophic ossification.  The Board finds that the Veteran's statement, indicating his intention to withdraw the appeal as to this issue, satisfies the requirements for the withdrawal of a substantive appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to an initial compensable rating for inion off the posterior aspect of the skull and extraneous heterotopic ossification.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  



ORDER

The claim for entitlement to an initial compensable rating for inion off the posterior aspect of the skull and extraneous heterotopic ossification emanating off the posterior aspect of the occiput has been dismissed.  


REMAND

Further development is necessary in this case.  

The Veteran claims that he warrants service connection for DDD of the cervical spine, status post C5-6 fusion (claimed as a neck disorder) based upon service incurrence.  He maintains that his neck was injured when he was attacked by a gang of men and he has had problems with the disorder since that time.  

The Veteran underwent a VA examination of the cervical spine in May 2010.  The Veteran was seen on an outpatient basis by VA in September 2010.  As to the Veteran's neck complaints, that examiner stated that a posttraumatic inion off the posterior aspect of the skull could be ossification of one of the calvarial cervical ligaments that serve to keep the head stabilized to the spine.  As a result of that medical opinion, a VA examination addendum opinion was provided in January 2012.  However, that examiner did not state which residuals/limitations (if any) are attributable to the extraneous heterotopic ossification and which residuals/limitations are attributable to the cervical disc disease.  The RO requested an addendum to that VA opinion to clarify what residuals/limitations were attributable to what disabilities.  A June 2012 addendum was provided.  However, this examiner stated that because the January 2012 examiner did not document any physical examination of the Veteran, provided no anatomical reference points, and did not support his opinion with any rationale, she was unable to answer the questions posited without resorting to speculation.  If a diagnosis is not supported by the findings on examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. See 38 C.F.R. § 4.2.  As such, the Veteran requires a new examination for his neck claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination.  The claims folder must be made available and reviewed in its entirety by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's neck disorder had its onset in service, is due to an event in service or is otherwise related thereto.  The examiner must discuss any statements made by the Veteran regarding the onset and/or chronicity of the pertinent symptoms, statements made by prior examiners, especially the opinion of the September 2010 VA outpatient examiner indicating that posttraumatic injury to the Veteran's skull could also be ossification of one of the calvarial cervical ligaments that serve to keep the head stabilized to the cervical spine.  The examiner should also indicate which residuals/limitations are attributable to the extraneous heterotopic ossification and which residuals/limitations are attributable to the cervical spine disc disease.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 ; See also Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


